FOR PUBLICATION
                                                          FILED
                                                        Feb 14 2012, 9:27 am


                                                               CLERK
                                                             of the supreme court,
                                                             court of appeals and
                                                                    tax court




ATTORNEYS FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

GREGORY F. ZOELLER                             D. ALAN LADD
Attorney General of Indiana                    Ladd, Thomas, Sallee & Associates
                                               Indianapolis, Indiana
CYNTHIA L. PLOUGHE
Deputy Attorney General
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

STATE OF INDIANA,                              )
                                               )
       Appellant-Plaintiff,                    )
                                               )
              vs.                              )       No. 49A02-1105-CR-529
                                               )
RENEE LYNCH,                                   )
                                               )
       Appellee-Defendant.                     )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Reuben B. Hill, Judge
                     The Honorable Teresa Hall, Master Commissioner
                           Cause No. 49F18-1003-FD-22632


                                   February 14, 2012

                              OPINION - FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       The State of Indiana appeals the trial court’s grant of Renee Lynch’s motion to

suppress evidence obtained from a traffic stop. Lynch argues that because the police

officer did not have reasonable suspicion to initiate the traffic stop, all evidence of her

intoxication should be suppressed. We conclude that the officer had reasonable suspicion

to stop Lynch because she did not turn left at an intersection from the clearly marked

turn-only lane. We therefore reverse the trial court.

                              Facts and Procedural History

       The facts in this case are not in dispute. Veteran Indianapolis Metropolitan Police

Department Officer Richard Kivett was working the Marion County Drunk Driving Task

Force at approximately 1:00 a.m. on March 21, 2010, when he observed Lynch driving

east on Washington Street.       Officer Kivett explained that at this particular point,

Washington Street has five lanes: two east, two west, “and a turn-only lane in the center,

for east and west traffic.” Tr. p. 15. Officer Kivett said that the turn-only lane is painted

on the street with “arrows” and the word “only.” Id.

       According to Kivett, Lynch was driving in the second lane from the right when

she “slow[ed] down and ma[d]e a [left] turn . . . to go north on [A]rsenal.” Id. at 17. In

other words, Lynch did not turn left onto Arsenal Street from the turn-only lane. Officer

Kivett decided to pull Lynch over “[b]ecause of the fact that she made a left-hand turn

from a lane that is clearly for people driving eastbound. There is a center lane that says

‘turn-only’ for people to turn from to go north on Arsenal at that position, at that point.”

Id. at 19-20. While issuing Lynch a citation for improper turn in violation of local


                                             2
ordinance, Officer Kivett observed signs of intoxication.        Id. at 21, 23.    The State

ultimately charged Lynch with five intoxication-related crimes, including two counts of

Class D felony operating a vehicle while intoxicated based on a previous conviction

within five years.

       Lynch filed a motion to suppress all evidence obtained from the traffic stop. She

argued that Officer Kivett did not have reasonable suspicion to initiate the traffic stop.

An evidentiary hearing was held before a master commissioner following which the court

took the matter under advisement. When announcing its decision, the court made the

following comments:

       And basically what happened, is the Defendant, per the testimony of the
       officer, was in the left lane of her traffic flow . . ., she did not go into the
       turn lane, and she turned left, from that left lane. . . . I don’t know what the
       road looks like. And that – that bothers me. But here’s – here’s what I’m
       left with, State, and I don’t – I have a motion in front of me, and I don’t
       have evidence that she – other than the officer’s belief – I don’t have
       evidence that she . . . did a traffic infraction.

Id. at 43-44. After loosely referencing a BMV driving manual that the court had not read

in a long time, the court commented that it was “legitimately stuck” on whether Lynch

could turn left from that lane and therefore concluded that the State did not meet its

burden of proof. Accordingly, it granted Lynch’s motion to suppress. Id. at 45, 46.

       The State now appeals.

                                 Discussion and Decision

       Pursuant to Indiana Code section 35-38-4-2(5), the State appeals from the

suppression of evidence, which effectively precludes further prosecution. In reviewing a

trial court’s motion to suppress, we determine whether the record discloses “substantial


                                              3
evidence of probative value that supports the trial court’s decision.” State v. Renzulli,

958 N.E.2d 1143, 1146 (Ind. 2011) (quotation omitted). We do not reweigh the evidence

but consider conflicting evidence most favorably to the trial court’s ruling. Id. When the

State appeals from a negative judgment, as here, it “must show that the trial court’s ruling

on the suppression motion was contrary to law.” Id. (quotation omitted).

       An investigatory stop of a citizen by a police officer does not violate that citizen’s

constitutional rights if the officer has a reasonably articulable suspicion of criminal

activity. Id. Reasonable suspicion is a “somewhat abstract” concept that is not readily

reduced to a “neat set of legal rules.” Id. It is well settled, however, that a police officer

may briefly detain a person whom the officer believes has committed an infraction or

ordinance violation. Goens v. State, 943 N.E.2d 829, 832 (Ind. Ct. App. 2011) (quotation

omitted); see also Ind. Code § 34-28-5-3 (“Whenever a law enforcement officer believes

in good faith that a person has committed an infraction or ordinance violation, the law

enforcement officer may detain that person for a sufficient time . . . .”). An officer’s

decision to stop a vehicle is valid so long as his or her on-the-spot evaluation reasonably

suggests that lawbreaking occurred. Gunn v. State, 956 N.E.2d 136, 139 (Ind. Ct. App.

2011). This discretion, however, does not extend to an officer’s mistaken belief about

what constitutes a violation as a matter of law. Id. The determination of reasonable

suspicion requires de novo review on appeal. Gunn, 956 N.E.2d at 139; Goens, 943

N.E.2d at 832.

       Lynch does not dispute that she turned left onto Arsenal Street from the second

lane from the right instead of the third lane from the right, which was marked turn only


                                              4
for both east and west traffic.      Nevertheless, she claims that her turn was proper

according to both local ordinance and state statute. The State, on the other hand, argues

that Lynch violated both local ordinance and state statute when she turned left from the

second lane from the right, which therefore “provided all necessary authority for the

officer to conduct a traffic stop.” Appellant’s Br. p. 3.

       There are two applicable provisions which are nearly identical. Section 441-331

of the Revised Code of the Consolidated City of Indianapolis and Marion County

provides:

       The driver of a vehicle intending to turn at an intersection shall do so as
       follows:

                                          *****

              (2) The approach for a left turn shall be made in that portion of the
              right half of the roadway nearest the centerline thereof and, after
              entering the intersection, the left turn shall be made so as to leave the
              intersection to the right of the centerline of the roadway being
              entered.

Revised Code, Title II, Chapter 441, Article III, Division 3, Section 441-331, available at

http://library.municode.com/index.aspx?clientId=12016 (emphasis added).            Similarly,

Indiana Code section 9-21-8-21 provides:

       (a) A person who drives a vehicle intending to turn at an intersection must
       do the following:

                                          *****

              (2) Make an approach for a left turn in that part of the right half of
              the roadway nearest the center line of the roadway. After entering
              the intersection, the person who drives a vehicle must make the left
              turn so as to leave the intersection to the right of the center line of
              the roadway being entered.


                                              5
(Emphasis added). The parties dispute what “center line” means in the context of a five-

lane road with the middle lane designated as a turn-only lane for both directions of travel.

Center line is not defined for purposes of either Revised Code Section 441-331 or Indiana

Code section 9-21-8-21. Thus, whether someone can turn left at an intersection from a

lane to the right of a designated turn-only lane presents an issue of statutory construction.

The primary purpose of statutory interpretation is to ascertain and give effect to the

legislature’s intent. Gunn, 956 N.E.2d at 139. The language of the statute itself provides

the best evidence of legislative intent, and we strive to give the words in the statute their

plain and ordinary meanings. Id. A statute should be examined as a whole, avoiding

excessive reliance upon a strict literal meaning or the select reading of individual words.

Prewitt v. State, 878 N.E.2d 184, 186 (Ind. 2007). We presume that the legislature

intended for the statutory language to be applied in a logical manner consistent with the

statute’s underlying policy and goals. Id.

       Although at this point Washington Street has five lanes and therefore no true

center line, we can still determine what the center line means for purposes of Section 9-

21-8-21 based on other provisions in Chapter 8 and the statute’s underlying policy and

goals. We start with Indiana Code section 9-21-8-11, which provides rules for roadways

divided into three or more clearly-marked lanes:

             Whenever a roadway has been divided into three (3) or more clearly
       marked lanes for traffic, the following rules apply:

       (1) A vehicle shall be driven as nearly as practicable entirely within a single
       lane and may not be moved from the lane until the person who drives the
       vehicle has first ascertained that the movement can be made with safety.



                                             6
       (2) Upon a roadway that is divided into three (3) lanes, a vehicle may not
       be driven in the center lane except under any of the following conditions:

              (A) When overtaking and passing another vehicle where the
              roadway is clearly visible and the center lane is clear of traffic
              within a safe distance.

              (B) In preparation for a left turn.

              (C) Where the center lane is at the time allocated exclusively to
              traffic moving in the direction the vehicle is proceeding and is
              signposted to give notice of the allocation.

       (3) Official signs may be erected directing slow-moving traffic to use a
       designated lane or allocating specified lanes to traffic moving in the same
       direction. A person who drives a vehicle shall obey the directions of each
       sign.

(Emphases added). Here, the middle of the five lanes was painted “turn only” for both

east and west traffic, thereby directing drivers to turn from that lane.           Because

Washington Street has an odd number of lanes at this point with the center lane

designated for both directions of travel, the center line must be different for each

direction of travel. That is, when driving east, the center line would be the left or

outermost line of the turn-only lane (the north line).

       This is further supported by Indiana Code section 9-21-8-8, which governs driving

to the left side of the roadway. Specifically, Section 9-21-8-8 provides that a vehicle may

not be driven to the left side of the roadway when approaching or traversing an

intersection. Ind. Code § 9-21-8-8(b). Thus, if the center line was determined to be the

line separating the turn-only lane and the second lane from the right (as opposed to the

left or outermost line of the turn-only lane), drivers could not cross that line in order to




                                              7
turn left at an intersection from the turn-only lane because they would be driving on the

left side of the roadway.

       Although Lynch posits that “the center line could be the middle lane as a whole,”

Appellee’s Br. p. 5, this and any other construction does not comport with the purpose of

our traffic code, which is to safely regulate traffic. If a driver traveling east were allowed

to turn left at an intersection from the second lane from the right as opposed to the third

lane from the right which was designated as a turn-only lane, two drivers traveling east

could be turning left at the same intersection and at the same time, causing a collision.

We do not think this was our legislature’s intent.           Accordingly, when there is a

designated turn-only lane for two directions of traffic, the center line is the outermost line

of the turn-only lane for that direction of traffic. Lynch therefore committed an infraction

when she did not turn left at Arsenal Street from the turn-only lane. See I.C. § 9-21-8-21

(“Make an approach for a left turn in that part of the right half of the roadway nearest the

center line of the roadway.”). Because Officer Kivett did not have a mistaken belief

about what constituted a violation of either Section 9-21-8-21 or Revised Code 441-331,

reasonable suspicion existed for him to initiate a traffic stop of Lynch. We therefore

reverse the trial court’s grant of her motion to suppress.

       Reversed and remanded.

ROBB, C.J., and NAJAM, J., concur.




                                              8